Citation Nr: 1123347	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-47 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for adenoid cystic carcinoma of the left tonsillar fossa, to include as a result of in-service exposure to herbicides.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied service connection for adenoid cystic carcinoma of the left tonsillar fossa.

In February 2011, the Veteran submitted correspondence indicating that he had had ear problems since the early 1970s.  Thus, the issue of service connection for a bilateral ear disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's service connection claim.  The Veteran contends that his adenoid cystic carcinoma of the left tonsillar fossa was either directly caused by exposure to herbicides or that exposure to herbicides contributed to the development of his current disability.

If a veteran was exposed to an herbicide agent, including Agent Orange, during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran were exposed to an herbicide agent during active military service, the following diseases are presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 74 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for:  hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27630-41 (May 20, 2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

Notwithstanding the foregoing, the veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

A review of the Veteran's personnel records show that he was stationed in the Republic of Vietnam from July 1968 to July 1969.  Accordingly, in-service exposure to herbicides is conceded.  Post-service medical records reveal that the Veteran was diagnosed with adenoid cystic carcinoma of the left tonsillar fossa in April 2009.  The Veteran's cancer is not a disability presumptively related to herbicide exposure.  However, service connection can still be granted on a direct basis.  Id.  A review of the Veteran's post-service treatment records does not indicate any opinions regarding the etiology of his cancer.  The Veteran reported that he was told by physicians that while exposure to herbicides might not have directly caused his cancer, it was certainly a contributing factor.  See June 2009 notice of disagreement.  

The Veteran was afforded a VA examination in May 2009.  The Veteran was diagnosed with adenocystic carcinoma of the left tonsillar fossa and indicated that it was a cancer of the throat.  However, the RO did not request a medical opinion; therefore, no opinion regarding the etiology was provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the May 2009 examination was not adequate since no medical opinion was provided regarding whether the Veteran's adenoid cystic carcinoma of the left tonsillar fossa is directly related to his military service, including being the result of exposure to herbicides.  Therefore, the Board finds that a remand is necessary to provide the Veteran an adequate examination with a medical opinion to determine the etiology of his cancer.  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Louisville, Kentucky.  Thus, pertinent ongoing treatment records, dated from October 2009, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service adenoid cystic carcinoma of the left tonsillar fossa treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Louisville, Kentucky since October 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his adenoid cystic carcinoma of the left tonsillar fossa.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his adenoid cystic carcinoma of the left tonsilla fossa is related to his military service, including being due to exposure to herbicides.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the service connection issue.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



